                                A-4
Case 4:21-cv-02285 Document 1-7 Filed on 07/14/21 in TXSD Page 1 of 9

                îðîïóíëðïî ñ Ý±«®¬æ ííì
                                A-4
Case 4:21-cv-02285 Document 1-7 Filed on 07/14/21 in TXSD Page 2 of 9
                                A-4
Case 4:21-cv-02285 Document 1-7 Filed on 07/14/21 in TXSD Page 3 of 9
                                A-4
Case 4:21-cv-02285 Document 1-7 Filed on 07/14/21 in TXSD Page 4 of 9
                                A-4
Case 4:21-cv-02285 Document 1-7 Filed on 07/14/21 in TXSD Page 5 of 9
                                A-4
Case 4:21-cv-02285 Document 1-7 Filed on 07/14/21 in TXSD Page 6 of 9
                                A-4
Case 4:21-cv-02285 Document 1-7 Filed on 07/14/21 in TXSD Page 7 of 9
                                A-4
Case 4:21-cv-02285 Document 1-7 Filed on 07/14/21 in TXSD Page 8 of 9
                                A-4
Case 4:21-cv-02285 Document 1-7 Filed on 07/14/21 in TXSD Page 9 of 9
